Citation Nr: 0523498	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO), issued in June 2002 and September 2002.  

In June 2005, the veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in December 2001 and March 2002, as well as by 
the discussions in the June 2002 rating decision, May 2003 
statement of the case, January 2005 supplemental statement of 
the case, and during November 2003 and June 2005 hearings.  
The veteran was told of what was required to substantiate his 
claim, of his and VA's respective duties, and was asked to 
submit relevant evidence, which would include that in his 
possession.  The two letters were mailed to the appellant 
prior to the initial RO adjudication of his claim.  Thus, he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

As to the fourth element of the VCAA notice, that the VA 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, this was 
accomplished through multiple communications from the VA to 
the veteran, and documented in a report of telephone contact 
between the RO and the veteran in September 2004.  The 
veteran stated that he had not further information or 
evidence to submit.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
VA treatment records dated through 2001 and service medical 
and personnel records have been obtained.  Records from Yale-
New Haven Hospital and a report from University of 
Connecticut Health Center (Julian D. Ford, Ph.D.) has been 
associated.  In this case, no additional records were 
identified by appellant following the VCAA letter, though he 
was specifically asked to identify additional medical 
evidence.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  The RO has attempted to verify the 
veteran's stressors via the Armed Services Center for Unit 
Records Research (CURR), but the response from that agency 
was that the information provided by the veteran and gleaned 
from his personnel file was not specific enough to provide a 
basis for a meaningful search.  The veteran been unable to 
provide additional evidence despite being informed of this 
fact.  Also, the VA records show no treatment from the West 
Haven VA from 1968 through January 1970, though any such 
records were requested by the RO.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran was provided 
examination in January 2004.  The Board observes that the 
findings contained in the VA examination reports adequately 
address the claimed disorder.  Thus, additional examination 
or testing is not warranted prior to Board review.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Service connection for PTSD 

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
see also Cohen v. Brown, 10 Vet. App 128 (1997). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The veteran's service personnel records reflect that he was 
an Army firefighter in Vietnam for 12 months.  He has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  His awards and decorations 
include the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, Good Conduct Medal, National Defense Service 
Medal, and a Sharpshooter badge.  Thus, there are not 
"recognized military citations or other supportive 
evidence" that the veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis added).  The 
Board finds, therefore, that the veteran is not a veteran of 
combat.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence.

The veteran was in Vietnam serving as part of the USARPAC 
from June 1966 to June 1967.  Service medical records show no 
complaints or diagnosis of PTSD.  His medical examination at 
separation dated in October 1967 showed no PTSD or other 
psychiatric problems.  

VA treatment records dating from October 1999 to October 2001 
show a diagnosis of depression for which the veteran was 
taking medication.  There is no diagnosis or treatment for 
PTSD.  

In February 2002, the veteran completed a stressor letter 
detailing his stressful events in Vietnam, in response to a 
VA request.  Consistent with his service personnel file 
information, he reported that he served with the Army's 116th 
Assault Helicopter Unit as a firefighter.  He reported that 
he was ordered to shoot civilians believed to be Vietcong.  
He saw other service men get killed.  He was in Phu Loi and 
Chu Chi.  He stated that he witnessed young dead children 
with weapons burned to death from JP5 Fuel.  Other things he 
did not want to discuss because he could not bring himself to 
do so.  He could not remember where he was in North Vietnam 
after his fire trucks left Chu Chi or Phu Loi.  He had a 
friend in Tower security that got shot up.  He had nightmares 
of going to see that friend in Saigon Hospital.  He also 
remembered being shot at while on leave in Chu Chi, at which 
points the MPs took him to safety.  He remembered the death 
of a comrade named Tony while in the helicopter being shot 
down over a rice paddy.  Tony was shot in the neck.  The 
survivors were stranded in the rice paddy for three days and 
ate grasshoppers, snakes and plants to survive.  He could not 
provide approximate dates for these events.  

In an intake evaluation report for psychiatric care dated in 
May 2002, Julian D. Ford, Ph.D., stated that the veteran has 
PTSD based on a series of life-threatening events including 
being shot down from a helicopter and witnessing the deaths 
of other soldiers while serving as an infantryman and gunner 
in Vietnam.  

In July 2002, after reviewing the above information, CURR 
responded to VA's request for stressor verification with the 
statement that insufficient stressor information prevented an 
effective search.  It noted that a sixty day window for 
events, specific names and places would allow a meaningful 
search.  The veteran was informed through a letter dated in 
August 2002.  He was told that specific dates, locations, and 
full names of casualties were need.  He resubmitted the 
stressor letter from February 2002.

The veteran testified at a personal hearing at the RO as to 
his symptoms of PTSD and the already reported events in 
November 2003.  

The veteran was afforded a VA psychiatric examination in 
January 2004.  The examiner reviewed the claims folder which 
included review of the service personnel records but not the 
DD 214.  The records showed the veteran was a firefighter 
with an engineer battalion as described by the veteran, 
stationed in Phu Loi and Chi Chi.  The veteran described the 
rice paddy crash, and added that Sergeant Tucker was with 
him, and that the friend killed was Tony.  (At his hearing in 
November 2003, he had stated that he could not recall 
Sergeant Tucker's first name.)

In reviewing Dr. Ford's opinion, the examiner observed that 
the information that the veteran was a gunner and infantryman 
was inconsistent with the service records being reviewed for 
the VA examination.  

On examination, the VA examiner noted symptom reporting was 
complicated by the fact that the veteran had a stroke a few 
years ago.  Memory disturbance was noted.  The examiner 
observed that a definitive diagnosis was difficult at this 
juncture because the veteran was a poor historian.  The 
examiner stated rule out diagnoses included PTSD, adjustment 
disorder, and organic mood disorder with psychotic features.  
Global He stated the lack of detail and the unclear severity 
about the reported trauma cast doubt and made it difficult to 
conclude with medical certainty that the veteran suffers from 
military-related PTSD.  In any event, he stated that the 
severity of stressor exposure and the PTSD symptoms in and of 
themselves did not match the veteran's level of impairment 
which was quite severe.  Thus, the impairment may be due to 
the other factors including a personality disorder.  

The veteran also provided testimony before the undersigned 
Veterans Law Judge in June 2005.  He stated that he was 
haunted by the helicopter incident and shooting civilians.  
He mentioned Sergeant Tucker and Tony, but could not narrow 
down the dates.  He was asked to provide more details, but 
could not.  He was upset and left the hearing prior to its 
conclusion.  His representative urged that this behavior was 
further evidence of PTSD.  

The veteran provided minimal detail of his alleged stressors 
in the aforementioned letter dated in February 2002.  He 
referred to incidents which could not be verified by CURR.  
He has not provided additional specific facts which would 
allow another search.  Neither of his hearings resulted in 
additional critical information which could allow the Board 
to request another search from CURR. 

Such anecdotal incidents described by the veteran are not 
subject to verification.  On several occasions the RO, as 
well as the undersigned, requested that he provide more 
specific information.  However, he provided no such 
information that could be searched and verified.  While VA 
has a duty to assist the appellant in the development of his 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  VA cannot search to 
verify these incidents absent a certain degree of 
specificity.  

The veteran has been diagnosed as having PTSD.  However, he 
provided a history to the examiner of having experienced a 
stressful event in service, the details of which, as noted 
above, were not confirmed.  The Board is not obligated to 
grant service connection for PTSD solely because the record 
contains a diagnosis of PTSD.  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The diagnosis of PTSD in this 
case was predicated on the veteran's history of a stressor 
which has not been verified or corroborated, either by 
service records or other supportive evidence.  The Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  The 
veteran's statements do not establish the required evidence 
needed.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


